Wilson, Judge:
This appeal for reappraisement involves the proper value of two “Goliath” automobiles, One a passenger automobile and the other a station wagon, imported from Germany on December 13, 1952, and entered at the port of Los Angeles. The merchandise was appraised at values higher than those at which entered.
At the trial, the case was submitted on an oral stipulation, wherein the parties agreed that cost of production, section 402 (f) of the Tariff Act of 1930, is the proper basis for appraisement of the items in question, and that such values are deutschemarks 4,863 for the Goliath passenger automobile and deutschemarks 5,073 for the Goliath station wagon.
On the agreed facts, I find cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are deutschemarks 4,863 for the Goliath passenger automobile and deutschemarks 5,073 for the Goliath station wagon.
Judgment will be entered accordingly.